Citation Nr: 1232871	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-34 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for broken teeth.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a broken right arm.

4.  Entitlement to service connection for a leg disorder.

5.  Entitlement to service connection for psychiatric disability.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


REMAND

The Veteran served on active duty from December 1976 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision, by the Nashville, Tennessee RO.  

In his substantive appeal (VA Form 9), dated in August 2010, the Veteran requested a hearing at the RO before a Veterans Law Judge (VLJ).  The hearing was scheduled for July 26, 2012; however, the Veteran did not appear.  In a statement received in August 2012, the Veteran indicated that, for reasons beyond his control, his attorney withdrew from the case at an unexpected time.  See 38 C.F.R. § 20.704(c) (2011).  He requested that the hearing be rescheduled.  

Because it appears that the Veteran's representative withdrew shortly before the hearing was to be held, and because the Veteran has implied that the unexpected withdrawal of his attorney from the case was the reason he could not appear, the Board finds that the Veteran has shown good cause for his failure to appear.  Therefore, a remand is in order so that the Veteran may be scheduled for a hearing.  See 38 C.F.R. §§ 20.702, 20.704 (2011).  

Accordingly, this case is hereby REMANDED to the RO for the following action: 

Schedule the Veteran for a Board hearing at the RO in Nashville, Tennessee, before a Veterans Law Judge.  A copy of all correspondence sent to the Veteran with regard to scheduling the hearing should be placed in the claims folder.  He and any duly appointed representative should be given time to prepare.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

